Citation Nr: 1432769	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cancer, to include squamous cell carcinoma of the base of the tongue and/or lymphoma, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Indianapolis, Indiana.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In his June 2010 Substantive Appeal, the Veteran requested a Travel Board hearing.  In September 2011 he withdrew his request.  In April 2013 he requested a hearing a second time, and withdrew it in October 2013.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013). 

In October 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam during the Vietnam Era.  

2. The preponderance of the evidence reflects that the Veteran does not have cancer, to include squamous cell carcinoma of the base of the tongue and/or lymphoma, due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's cancer, to include squamous cell carcinoma of the base of the tongue and/or lymphoma, was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in October 2008 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The Veteran's service treatment records, VA medical treatment records, service personnel records, Social Security Administration records, and indicated private medical records have been obtained.  

The Veteran underwent a VA examination in January 2014.  In a March 2014 statement, the Veteran's representative challenged the competency of the VA examiner and the adequacy of the examination.  The representative argued that the examiner was not competent to render an opinion because he was not an oncologist.  In this regard, "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Moreover, the Board is not required to "give reasons and bases for concluding that a medical examiner is competent unless the issue is raised by the veteran."  Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011).

Here, the Board finds no merit in the attempt to call into question the competency of the VA examiner or the adequacy of the VA examination.  The Veteran's representative provided a link to the examiner's information on the website healthgrades.com, which listed the VA examiner as Board certified in internal medicine.  The examiner's opinion demonstrates a thorough review of the evidence and the opinions offered were responsive to the remand directives.  Further, aside from arguing that the examiner was not an oncologist and therefore not qualified to render an opinion with regard to cancer, the Veteran's representative has not identified any specific incompetency of the examiner.  The Veteran's representative has failed to demonstrate, by evidence other than mere allegation, that the Board cannot rely on the examiner's opinion.  His representative's unsupported assertion does not rebut the presumption that the VA examiner is competent to address the medical questions raised in this case.  See Sickels, 643 F.3d at 1366.  Moreover, in this case, the Veteran's representative is not shown to have the competency to establish that an oncologist is required.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The January 2014 VA examination is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To the extent that the Veteran's representative argues that the quality of the January 2014 opinion and rationale is itself inadequate, the Board will address those arguments below. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Veteran was afforded an adequate VA examination, as discussed above.  In November 2013, the RO sent the Veteran a letter with a release form for his private medical records, including those from Dr. J. B.  The Veteran did not respond.  
There was substantial compliance with the Board's October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic disease during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity but only if the Veteran has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain diseases, including malignant tumors, are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 110, 1112, 1113, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307 , 3.309(a) (2013).  In this case, however, the Veteran does not allege and the evidence clearly does not show a malignant tumor manifest to a compensable degree within one year of the Veteran's discharge from service.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307((a)(6)(iii) (2013).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 and Supp. 2013); 38 C.F.R. § 3.307(a)(6) (2013).  The Veteran contends that he had larynx cancer as opposed to tongue cancer.  Larynx cancer is a disease associated with exposure to herbicides under VA regulations and tongue cancer is not.  Therefore, the first question in this case is what type of cancer the Veteran had.  

In November 2002, the Veteran underwent a magnetic resonance angiogram (MRA) scan of his neck.  It revealed findings "compatible with left-sided mucosal and submucosal squamous cell carcinoma with metastatic lymph node on the left...."  The study noted that the carcinoma was located on the base of the tongue, extending to the left oropharynx and hypopharynx wall.  

Later in November 2002, the Veteran was seen by Dr. A. P., who noted an "exophytic and ulcerated" lesion on the base of the Veteran's tongue that was suspicious of "possible neoplastic primary origin."  There was also a palpable lymph node on the Veteran's neck in the parajuglar area.  After performing a biopsy, Dr. A. P. concluded that, "[m]ost likely this is a squamous cell carcinoma of the base of the tongue with extension to the neck."  Dr. A. P. subsequently passed away and further records from him are not obtainable.  

In December 2002, Dr. F. A., the Veteran's treating oncologist, informed the Veteran's primary care physician that the Veteran was "...recently diagnosed squamous cell carcinoma of the base of [the] tongue."  Dr. F. A. offered radiotherapy and chemotherapy as treatment.  

A December 2002 radiology note revealed a diagnosis of poorly differentiated basiloid squamous cell carcinoma on the left base of the tongue.  A January 2003 record from Louisville Oncology noted that the Veteran was undergoing radiotherapy and chemotherapy for "squamous cell carcinoma of the base of [the] tongue."  In January and February 2003, Dr. F. A. again referred to the Veteran's condition as "squamous cell carcinoma of the base of [the] tongue."  In February 2003, Dr. F. A. noted that the Veteran discovered a lump on his neck and was "...found to have primary squamous cell carcinoma of the base of the tongue metastatic to the neck."  

In March 2003, the Veteran underwent a CT scan and the report noted "...some very vague alteration in signal intensity of the soft tissues of the base of the tongue towards the left side correspond to the location of this patient's known primary tumor."  A June 2003 radiology report noted that "[t]he known primary at the base of the tongue on the left side is no longer appreciated...."

The medical records from November 2002 through June 2003 encompass the Veteran's diagnosis of tongue cancer and subsequent treatment and follow up to confirm remission.  These records are highly probative because they are contemporaneous with his entire period of cancer-related treatment.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

There are sparse VA treatment records supporting the Veteran's contention that he had larynx, not tongue cancer.  February 2009 and March 2009 treatment notes record a clinical history of larynx cancer.  These records are probative evidence in support of the Veteran's claim.  However, they are based on history provided by the Veteran years later are less probative than the contemporaneous medical records.  Id.  

In August 2009, Dr. J. B., the Veteran's private physician, noted that the Veteran had a history of tongue cancer and cervical lymphatic system "...with damage to the larynx secondary to this."  

In May 2010, Dr. J. B. wrote a letter stating, "[t]he purpose of this letter is to document [the Veteran's] mass was located at the very back base of his tongue and was palpated deep into the left side of his neck upon clinical examination, not in the front corners of his oral cavity."  

The two statements from Dr. J. B. also support the conclusion that the Veteran had tongue cancer.  The May 2010 letter is particularly probative as Dr. J. B. wrote it specifically to document the location of the cancer.  

In November 2009, Dr. D. C., a VA physician, stated that the Veteran complained of a small tender node to the right of his larynx.  He stated that, "[i]t sounds like he actually had cancer of the larynx and there were some issues regarding sampling of the base of the tongue vs-larynx."  Dr. D. C. provided no further rationale for his statement and did not specify any problems regarding the sampling of the base of the tongue.  His rationale renders his opinion less probative than the evidence against the Veteran's claim.   

Although Dr. D. C. stated that "previous notes" were reviewed, it is not clear whether he had access to the Veteran's contemporaneous treatment records for his diagnosis of and treatment for cancer or only VA treatment records.  The Veteran did not receive treatment for cancer at a VA facility.  It is not clear whether Dr. D. C. provided his opinion after considering the important information contained in the private medical records.  The opinion does not reflect that Dr. D. C. had access to all the relevant information and this also renders the opinion less probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran underwent a VA examination in January 2014.  The examiner noted that a November 2002 private medical record stated that the primary cancer was at the base of the Veteran's tongue and extended into his neck.  At the examination, the Veteran reported that he was told that he had "throat cancer" after complaining of a sore throat in 2002.  After reviewing the record, the examiner concluded that it the Veteran's cancer originated at the base of the tongue and then extended to the neck.  He stated that the evidence did not support the conclusion that the cancer originated in the larynx or throat, and explained that the mention of throat and/or laryngeal cancer was "per the [V]eteran's history when he was first seen at the VA [Medical Center]."  Further, the examiner stated that there was no objective evidence of lymphoma and that it was likely that lymphoma was "...considered as a possibility when swelling in the neck area was noted," and that "[f]urther diagnostic studies indicated that a cancerous lesion was found at the base of the tongue with no indication of lymphoma."  As a result, the examiner concluded that the Veteran had tongue cancer that extended into the neck, and not larynx cancer.  

The Veteran's representative argues that the January 2014 examiner's rationale is not adequate because he did not address the November 2009 VA treatment note suggesting that the Veteran had cancer of the larynx.  The Board does not find this argument persuasive.  The examiner was not specifically asked to comment on this piece of evidence in the October 2013 remand directives.  

Although the November 2009 report was not specifically mentioned, the examination report reflects that the examiner conducted a thorough review of the claims file.  A VA examination is not nonprobative simply because the opinion does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Id.  His lack of specific mention of the November 2009 treatment note does not diminish the probative value of his opinion; a VA examiner need not discuss each piece of favorable evidence in the record.  Monzingo, 26 Vet. App. at 107; see also Acevedo v. Shinseki, 25 Vet .App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The VA examiner specifically stated that he reviewed the Veteran's claims file through VBMS, which contains all of his private medical records contemporaneous with his diagnosis of and treatment for cancer, as well as his VA treatment records, including the one from November 2009.  He specifically mentioned both private and VA records, indicating that both types of were reviewed.  There is no evidence to show that the examiner did not have access to all of the relevant evidence and underlying facts.  The Board is not persuaded by this argument; the January 2014 VA examination report provides probative evidence against the Veteran's claim.

The Veteran and his representative assert that the Veteran had larynx, not tongue cancer.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, what type of cancer the Veteran had, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The lay assertions that the Veteran had larynx, not tongue cancer are not competent and therefore are not probative.  

For the reasons discussed above, the Board finds that the contemporaneous medical records from the Veteran's diagnosis of and treatment for tongue cancer, combined with the opinion and rationale from the January 2014 examiner are more probative than the VA records noting a history of laryngeal cancer, the November 2009 statement from Dr. D. C., and the lay assertions.    

The Board finds that the record supports the conclusion that the Veteran did not have lymphoma or larynx cancer.  Instead, it shows that he had tongue cancer, which is not a disease associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002 and Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). 

Further, the National Academy of Sciences (NAS) has placed tongue cancer in the category of "inadequate or insufficient evidence to determine whether an association exists" with exposure to herbicides.  See Determinations Concerning Illnesses Discussed in the National Academy of Sciences Report: Veterans and Agent Orange, Update 2012, 79 Fed. Reg. 20308, 20312 (April 14, 2014).  

Presumptive service connection is not warranted for tongue cancer. 

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).  A review of the evidence supports a finding that the Veteran's tongue cancer was not directly caused by herbicide exposure.  

The January 2014 VA examiner found that tongue cancer is not directly caused by herbicides.  The examiner conducted a literature search in Up to Date 2014, and noted that tobacco use was a major risk factor for tongue cancer.  He stated that the Veteran had a two to three pack-per-day history of smoking, but that he had stopped smoking in approximately 1982.  The examiner explained, "[a]dditional review of the literature fails to show an association of squamous cell cancer of the tongue with possible agent orange exposure."  Further, the examiner stated that "... the fact that the cancer appeared so many years after separation f[ro]m the service suggests that the cancer was caused by something other than agent orange exposure in the 1960s."  

The Veteran's representative argues that the January 2014 opinion is inadequate because the examiner did not cite to specific medical literature in his rationale.  The Board does not find this argument persuasive.  The examiner stated that literature was reviewed and it is not required for him to specify specific materials he reviewed.  There is no reasons-or-bases requirement for VA examiners.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Read as a whole, the examiner's rationale is clearly that medical literature he reviewed did not support a direct link between herbicides and tongue cancer; this is apparent from the examination report.  The January 2014 VA examiner's opinion provides probative evidence against the Veteran's claim.  

The Veteran and his representative have not advanced any lay contention regarding whether tongue cancer was directly caused by herbicide exposure other than to challenge the adequacy of the VA examiner's opinion, as discussed above.  Their assertion was that he had laryngeal, not tongue cancer, and therefore presumptive service connection was warranted.  This argument was addressed above in the Board's analysis of whether the Veteran had laryngeal or tongue cancer.  

The most probative evidence of record is the VA examiner's January 2014 opinion that the Veteran's tongue cancer was not directly caused by exposure to herbicides.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Service connection is not warranted on a presumptive or direct basis.  


ORDER

Service connection for cancer, to include squamous cell carcinoma of the base of the tongue and/or lymphoma, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


